          Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

ERIC DEAN CASTLEBERRY, as                           )
Administrator of the Estate of                      )
TEDDY CASTLEBERRY, et al.,                          )
                                                    )
                                                    )
                        Plaintiffs,                 )
                                                    )
                v.                                  )    CIVIL ACTION NO. 5:20-CV-396 (MTT)
                                                    )
ANTHONY K. THOMAS, et al.,                          )
                                                    )
                                                    )
                   Defendants.                      )
    __________________                              )


                                                ORDER

        Defendant Total Quality Logistics, LLC (“TQL”) has moved for summary

judgment. Doc. 4. Specifically, TQL claims that, as a matter of law, it is not liable for

the negligence of its independent contractor. For the following reasons, that motion is

GRANTED.

                                         I. BACKGROUND 1

        On December 12, 2017, Teddy Castleberry 2 was in a motor vehicle accident with

a tractor-trailer driven by Defendant Anthony Thomas. Doc. 5 at 1. Thomas was

employed by his company, Anthony Thomas Logistics, LLC (“the LLC”). Id. At the time

of the accident, Thomas was delivering a load pursuant to agreements between the



1 Unless otherwise stated, the facts are undisputed and are viewed in the light most favorable to the non-

moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted).
2Teddy Castleberry is now deceased. His son, Eric Dean Castleberry, the administrator of Teddy’s
estate, has been substituted for Teddy. Doc. 10.
          Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 2 of 9




LLC, which is a motor carrier, and TQL, a freight broker. Docs. 4-4 ¶ 2; 5-7 ¶ 2. First,

the LLC, in its capacity as a motor carrier, entered into a “Broker/Carrier Agreement”

with TQL which defined the relationship between the LLC and TQL. Doc. 5-2. Second,

for the load in question, the LLC and TQL entered into a rate confirmation contract

which specified pickup location, drop-off location, type of load, and payment—a flat rate

of $800. Doc. 5-3.

        The Broker/Carrier Agreement has a provision labeled “independent

contractors.” 3 Doc. 5-2 at 4. In that provision, the LLC and TQL agreed that the LLC

would “employ, pay, supervise, direct, discipline, discharge, and assume full

responsibility and control over all persons required for [the LLC’s] performance of the

Services. [TQL] ha[d] no right to discipline or direct the performance of any driver

and/or employee, contractor, subcontractor, or agent of [the LLC].” Id. The

Broker/Carrier Agreement required the LLC to check in with TQL every day, report any

problems to TQL, reimburse TQL for any late charges, provide an operable trailer to be

used exclusively for the contracted freight, and obtain TQL’s consent before disposal of

any load. Id. at 7. Further, the LLC was not allowed to communicate directly with any

customers. Id. The LLC paid fuel costs, provided its own insurance, and, significantly,

assumed full responsibility for freight consigned to it. Docs. 4-4 ¶¶ 7, 14; 5-2 at 3; 5-5

¶¶ 7, 14. TQL, on the other hand, assumed no responsibility for freight in the LLC’s

possession, did not pick the LLC’s route to the destination, did not inform the LLC

specifically what to do upon arrival, and did not provide the LLC or Thomas with “any



3 The plaintiffs point out that the “Agreement expressly provided that the section headings of the
Agreement are for ‘convenience only and shall not be used to interpret the agreement.’” Doc. 5 at 3
(citing Doc. 5-2 at 8). The Court has used the section headings only for convenience.


                                                  -2-
         Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 3 of 9




safety policies or training.” Docs. 4-4 ¶¶ 16, 17, 18, 21; 5-5 ¶¶ 16, 17, 18, 21. Finally,

the LLC did not move freight exclusively for TQL; it had agreements with other freight

brokers. Docs. 4-4 ¶ 11; 5-7 ¶ 9; 7 at 29.

       The plaintiffs assert a claim against TQL for imputed negligence because “TQL is

responsible for the actions of [the LLC and Thomas individually] with regard to the

subject collision under the doctrine of agency, and/or apparent agency.” Doc. 1-1 at

102. The plaintiffs also assert a claim against TQL for negligent hiring. Id. The

plaintiffs state, “[p]rior to hiring [the LLC and Thomas individually] to transport the load

to [Georgia], TQL failed to screen [them] and further failed to investigate their safety

record when doing so would have revealed safety concerns.” Id.

       TQL argues that it is entitled to summary judgment because it is a broker, and

any claim against it for liability is preempted by the Federal Aviation Administration

Authorization Act (“FAAAA”). Doc. 4-1 at 5-6. TQL also argues that even absent

preemption, it is nonetheless entitled to summary judgment because no agency

relationship existed between TQL and either the LLC or Thomas individually. Id. at 6-8.

The plaintiffs, on the other hand, argue that their claims against TQL are not barred by

the FAAAA because of a safety regulatory exception built into the statute. Doc. 5 at 7.

Further, the plaintiffs assert that “TQL retained an extensive degree of control …

sufficient to support an agency relationship between TQL and [the LLC].” Id. at 9.

                                       II. STANDARD

       A court must grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on




                                             -3-
         Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 4 of 9




the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir.

2002) (quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th

Cir. 1991)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant

may support its assertion that a fact is undisputed by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1)(A). “When the nonmoving party has the burden of proof at trial, the moving

party is not required to ‘support its motion with affidavits or other similar material

negating the opponent's claim[]’ in order to discharge this ‘initial responsibility.’” Four

Parcels of Real Prop., 941 F.2d at 1437-38 (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). Rather, “the moving party simply may ‘show[ ]—that is, point[ ] out to

the district court—that there is an absence of evidence to support the nonmoving party’s

case.’” Id. (alterations in original) (quoting Celotex, 477 U.S. at 324). Alternatively, the

movant may provide “affirmative evidence demonstrating that the nonmoving party will

be unable to prove its case at trial.” Id.

       The burden then shifts to the non-moving party, who must rebut the movant’s

showing “by producing … relevant and admissible evidence beyond the pleadings.”

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011)

(citing Celotex, 477 U.S. at 324). The non-moving party does not satisfy its burden “if

the rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

fact.” Id. (quoting Anderson, 477 U.S. at 249-50). Further, where a party fails to




                                             -4-
         Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 5 of 9




address another party’s assertion of fact as required by Fed. R. Civ. P. 56(c), the Court

may consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2).

However, “credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge. … The

evidence of the non-movant is to be believed, and all justifiable inferences are to be

drawn in his favor.” Anderson, 477 U.S. at 255.

                                     III. DISCUSSION

       Under Georgia law, for a negligent act committed by Thomas to be imputed to

TQL there must be an agency relationship between the two. “For the negligence of one

person to be properly imputable to another, the one to whom it is imputed must stand in

such a relation or privity to the negligent person as to create the relation of principal and

agent.” O.C.G.A. § 51-2-1(a). Negligence is not generally imputed, however, when the

negligent act is committed by an independent contractor who is “not subject to the

immediate direction and control of the employer.” O.C.G.A. § 51-2-4.

       Undeniably, the contract between the LLC, a motor carrier, and TQL, a freight

broker, attempts to create an independent contractor relationship. Also undeniably, the

regulatory scheme governing drivers, motor carriers, and freight brokers puts the

responsibility for drivers squarely on motor carriers rather than freight brokers. As

counsel for the plaintiffs acknowledged at oral argument, the Federal Motor Carrier

Safety Regulations require motor carriers, not freight brokers, to ensure drivers are

qualified and that they operate their vehicles safely. This regulatory framework defining

the roles of drivers, motor carriers, and freight brokers does not mean a freight broker

could not, if it wanted, create an agency relationship with a motor carrier and its drivers.




                                             -5-
         Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 6 of 9




However, that framework bolsters the stated intent of the contracting parties here to

create an independent contractor relationship. In the face of all that, the plaintiffs argue

that TQL’s retention of some control over the transport of freight upsets that contractual

and regulatory scheme and turns Thomas, individually, into an agent of TQL.

       An employer of an independent contractor is not liable for the contractor’s

negligence unless the employer “actually exercise[s] control over the manner and

means of doing the details of the work.” Toys “R” Us, Inc. v. Atlanta Econ. Dev. Corp.,

195 Ga. App. 195, 196, 393 S.E.2d 44, 46-47 (1990) (quoting Bentley v. Jones, 48 Ga.

App. 587, 592, 173 S.E. 737, 739 (1934)). In other words, for an employer to be liable

for the negligent acts of an independent contractor, the employer must retain more than

a general right to oversee the work done, but instead must retain control so that “the

contractor is not entirely free to do the work in his own way.” Id. (quoting Slater v. Canal

Wood Corp., 178 Ga. App. 877, 880, 345 S.E.2d 71, 74 (1986)).

       Georgia courts have also listed factors to consider when determining whether an

agency relationship existed in the guise of an independent contractor relationship.

Some of those factors include whether the employer supplied the tools, the length of

time of employment, whether payment was a flat rate, and whether the parties thought

they were in an agency agreement. Moss v. Central of Georgia R. Co., 135 Ga. App.

904, 906, 219 S.E.2d 593, 906 (1975).

       Here, the plaintiffs point to specific provisions of the Broker/Carrier Agreement in

arguing that TQL and the LLC were in fact in an agency relationship. The plaintiffs

argue that because TQL required the LLC to abide by specific “accountability

requirements,” TQL was exerting control over the LLC. Doc. 5 at 3. These




                                            -6-
          Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 7 of 9




requirements included checking in with TQL daily, reporting problems to TQL, granting

TQL exclusive use of trailer space, and not subcontracting loads. Id. The plaintiffs also

rely on the facts that TQL had the capability of tracking Thomas’s location through GPS

and that he was prohibited from speaking directly to customers. Id. at 8-9. These facts,

according to the plaintiffs, establish that the LLC—and its employee, Thomas—were

under the control and supervision of TQL. But none of these contractual rights and

obligations are inconsistent with an independent contractor relationship. Monitoring and

checking an independent contractor’s progress, even on a frequent basis, is “thoroughly

consistent with the relationship of the employer and independent contractor and with the

mere right of the employer to insist on a certain result.” Kimble v. BHM Const. Co. Inc.,

193 Ga. App. 441, 442, 388 S.E.2d 40, 41 (1989).

         And the undisputed facts point inescapably to the conclusion that the LLC was an

independent contractor. For example, the LLC supplied the tractor and trailer to

transport the load, the LLC supplied its own insurance, the LLC selected the travel

route, the LLC was paid a flat rate to haul the load, the LLC paid for fuel costs, the LLC

did not move freight exclusively for TQL, and Thomas, the sole employee of the LLC,

did not believe he was employed by TQL. Docs. 4-4 ¶¶ 7, 13, 14; 5-5 ¶¶ 7, 13, 14; 7 at

29-30.

         As to TQL not allowing the LLC or its employees to communicate with customers,

TQL argues that prohibition existed to prevent the LLC from cutting TQL, the broker, out

of any future loads by working directly with customers in the future. Doc. 11 at 8. While

that argument is reasonable, there is no evidence to support it. But nor is there

evidence that such a prohibition is indicative of an agency relationship. On the contrary,




                                            -7-
          Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 8 of 9




in an agency relationship, an employer wants its employee to speak and act on its

behalf.

        The facts here are, in relevant part, essentially the facts in McLaine v. McLeod.

291 Ga. App. 335, 661 S.E.2d 695 (2008). There, the Georgia Court of Appeals held

that a freight broker was not liable for a truck driver’s negligence because the driver’s

employer, a motor carrier, was only an independent contractor of the broker and not an

employee or agent. Id. at 341, 661 S.E.2d at 700. The evidence showed that the

freight broker did not tell the driver which routes to take, did not provide equipment to

the driver, did not provide insurance for the driver, and did not “exercise any control or

input over the time, method and manner of [the driver’s] work and driving.” Id. at 338,

661 S.E.2d at 698. Although the broker retained some control over the driver, such as

instructing the driver where to pick up and drop off cargo, the court held that the broker,

“merely retained the right to require results in conformity with the contract and [the

driver and motor carrier] retained the right to perform the work by their own means,

method and manner.” Id. at 341, 661 S.E.2d at 700. That is precisely what TQL did

here.

        Both the Broker/Carrier Agreement and the undisputed facts establish that TQL

did not control the LLC nor the manner in which it moved the freight. See O.C.G.A. §

51-2-4; Toys “R” Us, Inc., 195 Ga. App. at 196, 393 S.E.2d at 46-47. Instead, the facts

merely show that TQL exercised its right to check on the LLC’s progress and to ensure

the load arrived at its destination on time. See Kimble, 193 Ga. App. at 442, 388 S.E.2d

at 41. Therefore, there was no agency relationship between the LLC and TQL, and any

alleged negligence by Thomas, an employee of the LLC, cannot be imputed to TQL.




                                            -8-
         Case 5:20-cv-00396-MTT Document 13 Filed 12/01/20 Page 9 of 9




       Further, because no agency relationship existed between the LLC and TQL, the

plaintiffs’ negligent hiring and retention claim must also fail. “[T]here can be no claim for

negligent hiring … of certain individuals where, as here, the defendant was not the

employer of those individuals.” New Star Realty, Inc. v. Jungang PRI USA, LLC, 346

Ga. App. 548, 562, 816 S.E.2d 501, 513 (2018).

       Because no agency relationship existed between the LLC and TQL, much less

Thomas individually, the Court does not reach the issue of whether the plaintiffs’ claims

are preempted by the FAAAA.

                                    IV. CONCLUSION

       For the reasons discussed above, TQL’s motion for summary judgment (Doc. 4)

is GRANTED. The plaintiffs’ claims against TQL are DISMISSED with prejudice.

       SO ORDERED, this 1st day of December, 2020.

                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT




                                             -9-
